Citation Nr: 1707323	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  05-10 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for avascular necrosis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the issue on appeal for additional development in October 2010 and September 2012.  Appellate jurisdiction was subsequently transferred to the VARO in Louisville, Kentucky.

The Board notes that VA records show the Veteran has perfected his appeal of additional issues addressed in rating decisions dated in November 2008 and August 2015 and that these matters are currently awaiting video conference hearing scheduling.  As such, they are not presently for appellate review.  

The Board also notes that in April 2016 the Veteran submitted a VA Form 9, in essence, requesting a video conference hearing on the present appeal.  He provided no argument asserting that his prior May 2010 hearing as to this matter was deficient and has provided no indication that any pertinent evidence may be presented through additional testimony.  As the Veteran was provided an opportunity for a hearing before the Board at the post-Agency of Original Jurisdiction (AOJ) stage of this appeal and he has not provided sufficient cause for another hearing at this stage of his appeal, his request for an additional video conference hearing must be denied.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2016); see also Cook v. Snyder, No. 15-0873, WL 405830 (Vet. App. Jan. 31, 2017).  



FINDING OF FACT

The evidence does not establish that an additional right hip disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault due to VA treatment nor that any additional disability was caused by an event that was not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for avascular necrosis of the right hip are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in August 2002 and August 2007 and the May 2010 Board hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  

The available record does not appear to include all of the medical evidence associated with the Veteran's SSA claims.   There is no reason to believe that any records associated with those claims include pertinent information relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Indeed, the Veteran has not indicated that those records are relevant to his present appeal.  

In his June 2001 correspondence, the Veteran indicated that VA physicians, Drs. F. and P., at the San Francisco VA Medical Center advised him that the 1989 diagnosis was incorrect and that the surgery was not necessary.  There are no such statements of record.  To the contrary, a review of the available records includes reports signed by these physicians with no indication of any VA diagnostic errors as to the right hip.  It is significant to note that the pre-surgery 1989 diagnosis is shown to have included consideration of X-ray, magnetic resonance imaging (MRI), and computerized tomography (CT) studies.  There is no evidence of any additional existing pertinent records nor any indication that a retrospective medical opinion at this time could assist the Veteran in substantiating his claim.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if that additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  

To obtain compensation, a claimant must show:  (1) a qualifying additional disability, (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the Veteran's informed consent.  38 U.S.C.A. § 1151(a) (West 2014); 38 C.F.R. § 3.361(c)(1), (d)(1) (2016).  

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after the care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the applicable causation requirements.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

The Veteran contends that due to a misdiagnosis of right hip avascular necrosis he sustained additional disabilities subsequent to a June 1989 VA procedure and a 1990 total hip replacement.  He states that his surgeon and other VA medical care providers informed him that the diagnosis of avascular necrosis had been incorrect.  He adds that the prosthetic used by VA was recalled by the manufacturer.  However, he has provided no specific evidence as to this matter and has provided no competent evidence indicating any specific additional disability due to this matter.  He does not contend that the procedures at issue were performed without informed consent.  A signed informed consent document is of record.  

The pertinent evidence of record includes VA treatment reports noting that the Veteran complained of right hip pain and that X-ray studies in March 1989 revealed increased density to the femoral heads.  Clinical correlation was recommended to exclude geode or avascular necrosis.  An April 1989 X-ray revealed findings suggestive of possible avascular necrosis without being definitive radiographically.  Bone scan and MRI studies were recommended.  An April 1989 MRI impression was consistent with avascular necrosis, more advanced on the right.  A May 1989 CT scan revealed a normal left hip and findings consistent with avascular necrosis of the right hip.  A June 1989 VA discharge summary note the Veteran underwent right femoral head core drilling without complications.  A June 1990 VA medical statement noted he was receiving ongoing treatment for non-traumatic osteonecrosis of the right hip and that he would likely require further surgical treatment.  It was noted that he had constant, severe hip pain, that he walked with a limp, and that he was not able to stand or walk comfortably for prolonged periods of time.

A September 1990 VA discharge summary noted the Veteran had experienced increased hip pain due to avascular necrosis.  The report noted he underwent a total hip arthroplasty and tolerated the procedure well without any complications.  VA general medical examination in April 1993 included a diagnosis of aseptic necrosis head of the right femur, status post total hip replacement, with excellent results.  

VA examination in January 2011 based upon a review of the evidence of record found the Veteran was status post right total hip arthroplasty.  The examiner noted there was insufficient objective evidence to warrant a diagnosis of an acute or chronic right hip disorder or the residuals thereof.  It was noted, however, that his right hip disorder effected his usual activities of daily living.  

An April 2015 VA examination noted the Veteran underwent a partial right bipolar arthroscopy in September 1990 and that since then he had experienced right hip pain, instability, and weakness.  Upon examination and review of the evidence of record, the examiner stated that recurrent pain of the hip and thigh after hemiarthroplasty was a known long term outcome of this operation.  He added that, from a historical perspective, surgeons advocated the use of hemiarthroplasty for the treatment of arthritis, fracture, or avascular necrosis based primarily on relatively young patient age (the Veteran was 41 at the time of his operation) and the benefit of preserving the acetabular bone stock for future anticipated surgeries.  It was found that recurrent pain and the need for revision of the hemiarthroplasty was a foreseeable outcome of that operation and that the eventual recurrence of pain and need for revision of the hip was a foreseeable outcome of hip arthroplasty well described in the medical literature.  It was further noted that it was doubtful that the Veteran's long term results would have been better had he not had right hip arthroplasty because the natural progression of his avascular necrosis would have led to advanced degenerative arthritis of the hip necessitating an eventual total hip replacement.  The examiner also found that there was no instance of carelessness, negligence, or lack of skill in the care of the Veteran from June 1989 to September 1990.  The medical record revealed no complications during the operation and documented an uneventful recovery.  He was seen preoperatively at appropriate intervals and the symptoms of hip pain were documented.  Preoperative evaluations including X-ray, MRI, CT scan, and Bone Scan studies all supported the diagnosis of avascular necrosis.  The treatment of the condition with bipolar hemiarthroplasty met generally accepted standard of care. 

Based on the foregoing, the Board finds an additional right hip disability was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault due to VA treatment nor was any additional disability caused by an event that was not reasonably foreseeable.  The January 2011 and April 2015 VA medical opinions of record are found to be persuasive.  The examiners are shown to have reviewed of the evidence of record and the evidence as to the Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There is no competent medical opinion to the contrary.

Consideration has been given to the Veteran's personal assertions, in essence, that VA had failed to properly diagnose and treat his right hip disorder and that the surgeries in June 1989 and 1990 were unnecessary.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Chronic hip disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Consideration has been given to the argument that earlier VA diagnoses of avascular necrosis of the right hip had been incorrect.  The Board notes, however, that the reviewing examiners provided no additional medical comments as to the matter.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board notes that the April 2015 VA examiner specifically found that the preoperative evaluations including X-ray, MRI, CT scan, and Bone Scan studies all supported the diagnosis of avascular necrosis and that the treatment with bipolar hemiarthroplasty met the generally accepted standard of care.  The Veteran's statements as to misdiagnosis and necessity of treatment are found to be greatly outweighed by the opinion of the April 2015 VA examiner.

The Board acknowledges that the Veteran is competent to report symptoms such as pain, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinion is also outweighed by the medical opinions of record.  

In conclusion, the Board finds that compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of VA treatment is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for avascular necrosis of the right hip is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


